Citation Nr: 0109621	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture to the right tibia and fibula, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that continued the veteran's evaluation of 
his service connected residuals of a fracture to the right 
tibia and fibula at a 10 percent evaluation.  During the 
course of this appeal, a rating decision dated July 1999 
increased the veteran's evaluation to a 20 percent level. 


REMAND

In his initial claim for an increased rating, dated June 
1998, the veteran requested that he be scheduled for a 
hearing before the regional office, as to the issue of an 
increased rating for his residuals of a fracture to the right 
tibia and fibula, currently evaluated as 20 percent 
disabling.  The veteran was never afforded any hearing on 
this issue.  A review of the record indicates that the 
veteran has never withdrawn his request for a hearing.

Further, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In the instant case, the Board notes that the veteran was 
never informed that he was free to submit to the RO any 
private medical records which he might have in his possession 
that are related to any treatment he may have received for 
his residuals of a fracture to the right tibia and fibula.  
Under the VCAA, there is imposed on VA a duty to provide 
notice of the information, medical evidence, and lay evidence 
necessary to support a claim.  

The Board also finds that up-to-date examination of the 
veteran would be beneficial, so that all disabling residuals 
properly attributable to the right leg fracture may be 
ascertained.  In this regard it is noted that since his 
discharge from service, the veteran has been afforded a 
number of VA examinations, during which he complained of a 
significant level of impairment due to the fracture disorder, 
to include neurological symptoms, possibly due to a neuroma.  
In contrast, during the extensive VA treatment received in 
the recent past by the veteran, albeit for non-related 
disability, no leg symptoms or impairment was recorded, 
except on the occasion when the veteran sustained injury to 
the right leg in a bicycle accident in April 1998.  In any 
event the RO should consider whether a separate evaluation is 
warranted for a tender or painful scar.  In Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994), the Court of Appeals for 
Veterans Claims held that a veteran was entitled to a 
separate rating for scars if none of the symptomatology was 
duplicative of or overlapping with the symptomatology of 
another condition.  

It is also noted that during the last VA examination on May 
27, 1999, the examiner noted that X-ray study conducted on 
May 11, revealed significant degenerative joint disease of 
both metatarsal phalangeal joints with hallux valgus 
deformity in both feet.  X-ray of the tibia and fibula was 
stated to show an old, well-healed fracture with lateral 
displacement of bony fragments.  The radiographic reports are 
not of record.  While the examiner made a diagnosis of post 
traumatic degenerative joint disease of the right foot and 
ankle, it is unclear to what extent such is part and parcel 
of the service-connected disorder.  Such should be clarified 
during the course of VA examination, and any limitation of 
motion of an affected joint recorded and considered in the 
evaluation.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.


Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The veteran should be asked to provide 
the names of any private or VA medical 
practitioners who have treated him for 
his residuals of a fracture to the 
right tibia and fibula.  After 
obtaining the necessary waivers, the 
RO should attempt to obtain any 
available records.  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The 
veteran should also be notified that 
he is free to submit any pertinent 
medical or other records in his 
possession, particularly any relevant 
employment records, and the RO should 
afford him the opportunity to do so.

2. The RO should schedule the veteran for 
a hearing at the RO at the earliest 
available opportunity, properly 
notifying him and his representative 
of the time and date of his hearing.  
Unless the veteran indicates, 
preferably in a signed writing, that 
he no longer desires such a hearing, 
the hearing should be held and the 
claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.

3. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
The RO should consider all formal or 
informal guidance provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered. 

4. The veteran should then be afforded a 
VA examination, with all indicated 
tests and studies, so that all 
manifestations properly attributable 
to the service-connected fracture of 
the right tibia and fibula may be 
determined.  Prior to conducting such 
examination, the examiner should 
carefully review the claims folder so 
that the facts surrounding the injury, 
and the progression of the disability 
during the years since service may be 
ascertained.  In the effect the 
diagnosis of post traumatic 
degenerative joint disease is 
confirmed, the examiner should 
specifically state which joints are 
involved as part of the service-
connected fracture residuals.  Range 
of motion of the affected joint(s) 
should be recorded, to include any 
functional loss due to pain.  In 
addition, any neurological symptoms 
may be properly attributable to the 
fracture residuals should be 
described.  It would be helpful if the 
examiner provide rationale for any 
opinion(s) reached.  

5. Then the RO should consider the 
veteran's claim in light of all 
pertinent evidence and all pertinent 
legal authority, including the 
guidance expressed by the Court in 
Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  The RO must provide 
full reasons and bases for its 
determinations.  In the event the 
veteran fails to report, without good 
cause, to a scheduled VA examination, 
his claim should be considered under 
the provisions of 38 C.F.R. § 3.655 
(2000).  

6. If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


